PRESIDING JUSTICE JOHNSON, specially concurring: I concur with the result reached by the majority that the judgment of the circuit court must be reversed. The effect of this decision is to restore plaintiff to his original position. I believe, however, that the case should be remanded to the circuit court for a determination of whether there is sufficient basis for suspension of plaintiff without regard to plaintiff’s failure to satisfy the requirements of the traffic ticket quota system. The cases cited by defendants in support of their position, with the exception of Bodensckatz v. State Personnel Board (1971), 15 Cal. App. 3d 775, 93 Cal. Rptr. 471, deal with the administrative regulations as such and not with the problems of traffic ticket quota systems, which raise questions of a different nature. In Bodensckatz, the administrative regulation in question had a quantity requirement as does the regulation in this case. However, in Bodensckatz, the overriding function of the administrative regulation was traffic law enforcement and not a straight numerical requirement such as is present in this case. In the instant case, the circuit court held that traffic ticket quota systems are “against public policy” and set aside the decision of the Park Ridge Fire and Police Commission suspending plaintiff. The majority here did, indeed, subject the Park Ridge traffic ticket quota system to judicial scrutiny, but, in so doing, applied the usual test for a judicial examination of the validity of administrative regulations. That test is'(l) presume the regulation to be valid and (2) invalidate it only if it is arbitrary and unreasonable. By applying this test mechanically to this situation, the majority ignores serious public policy objections to a traffic ticket quota system. Although I agree in general that the “arbitrary and unreasonable” test is appropriate for cases involving the validity of administrative regulations, when a regulation requires a police officer to charge members of the public with a certain number of quasi-criminal infractions per day, far more serious questions are raised. It is no longer simply a question of whether the statute is arbitrary and unreasonable. For example, if it could be shown statistically that an increased issuance of traffic tickets reduces traffic accidents, then the quota system would arguably survive the arbitrary and unreasonable test applied by the majority to the quota system in this case. Nonetheless, if a police officer, to keep his job, to get promoted and/or to gain favor with his superiors, issues traffic tickets to innocent people, serious public policy concerns arise. Public policy, of course, is a vague notion encompassing many different ideas. Due process under both the Federal and State constitutions requires officers of the State to act in a fundamentally fair and objective manner. A traffic ticket quota system interjects an extraneous and irrelevant, yet personally important, factor into the decision-making process. The real question should be whether the police officer had reasonable grounds to believe that a traffic ordinance had been violated — not how many tickets the officer must issue that month in order to retain his job. In my opinion, this court correctly reversed the decision of the circuit court, but we should remand the case to the trial court to determine whether the decision of the Park Ridge Fire and Police Commission can be upheld without regard to the quota system.